     Case 8:19-cv-01351-JVS-DFM Document 36 Filed 09/19/19 Page 1 of 5 Page ID #:1350


1      Louis A. Coffelt, Jr.
2      General Delivery
3      6771 Warner Avenue
4      Huntington Beach, CA 92647
5      email: Louis.Coffelt@gmail.com
6      Phone: (657) 456-3112
7      Pro Se
8                                          UNITED STATES DISTRICT COURT
9                                              for the Central District of California
10     Louis A. Coffelt, Jr.,                              )
11               plaintiff,                                )             Case No. 8:19-cv-01351 JVS - DFM
12               -v-                                      )
13     Andrew Anagnost, defendant,                         )
14     Pascal W. Di Fronzo, defendant,                    )                     Date: October 21, 2019
15     Autodesk, Inc., defendant,                          )                    Time: 1:30 p.m.
16     Sony Pictures Imageworks, defendant,                )                    Courtroom: 10C
17     Sony Corporation of America, defendant, )                                Hon. James V. Selna
18     Larry Gritz, defendant.                             )
19     _________________________________ )
20

21      NOTICE OF MOTION; AND MOTION FOR EVIDENTIARY HEARING 40 CFR § 78.14 ;
22                  AND REQUEST TO EXTEND OCTOBER 21, 2019 HEARING DATE
23

24     TO: defendants, Andrew Anagnost, Pascal W. Di Fronzo, Autodesk, Inc., Sony Pictures Imageworks,
25     Sony Corporation of America, Larry Gritz:
26              PLEASE TAKE NOTICE that on Tuesday October 21, 2019 at 1:30 p.m. or as soon thereafter
27     as the matter may be heard before the Honorable James V. Selna, in Courtroom 10C of the United
28     States District Court of the Central District of California, located at 411 West 4th Street, Santa

                               Coffelt -v- Anagnost et. al., Notice of Motion; and Motion for Evidentiary Hearing
                                                                                                                    1
     Case 8:19-cv-01351-JVS-DFM Document 36 Filed 09/19/19 Page 2 of 5 Page ID #:1351


1      Ana, CA 92701, Plaintiff Louis A. Coffelt, Jr. (Coffelt), hereby moves the Court for an Order for
2      an Evidentiary Hearing pursuant to 40 CFR § 78.14; and to extend the October 21, 2019 hearing
3      on Motion to Dismiss (Dkt. No. 29) and Motion to Dismiss (Dkt. No. 35) to 30 days after the
4      Evidentiary Hearing.
5             This Motion is based on this Notice of Motion and the Memorandum of Points and
6      Authorities, the pleadings, records, and files in this action, and such other written or oral arguments as
7      may be presented at or before the time this Motion is taken under submission by the Court.
8             In an attempt to avoid filing this motion, Coffelt requested each defendant, to amend their
9      documents in order to clarify their pleadings and remove the violations of civil procedure. Defendants
10     refused to amend their pleadings. See Exhibits A, B. The parties also held a conference in accordance
11     with L. R. 7-3. Counsel for defendants indicated they will oppose this Motion.
12                                                           STATUTES
13     Fed. R. Civ. P. 7(B)
14

15                              MEMORANDUM OF POINTS AND AUTHORITIES
16                                                           Introduction
17            Defendants have offered ambiguous items in their Requests for Judicial Notice without any
18     evidence of what those items are. These indefinite items offered by defendants impose that Coffelt
19     must speculate in order to reply to the Requests for Judicial Notice.
20            For these reasons, and those following, not exhaustive, defendant’s Requests for Judicial
21     notice have caused both confusion and prejudice to Coffelt.
22            Coffelt requested each defendant to file an amended pleading in order to remove this
23     confusion and prejudice. Each defendant refused to amend their pleadings. For these reasons, Coffelt
24     believes any attempt to compel defendants to amend their pleading would only cause: (a) minimal
25     attempts to resolve the confusion; and (b) unnecessary delay. For these reasons, Coffelt believes an
26     Evidentiary Hearing is an appropriate resolution to these issues of confusion and prejudice.
27            For these reasons, and those following, not exhaustive, Coffelt requests an Order for an
28     Evidentiary Hearing pursuant to 40 CFR § 78.14. Coffelt is requesting an Evidentiary Hearing

                              Coffelt -v- Anagnost et. al., Notice of Motion; and Motion for Evidentiary Hearing
                                                                                                                   2
     Case 8:19-cv-01351-JVS-DFM Document 36 Filed 09/19/19 Page 3 of 5 Page ID #:1352


1      in order to determine admissibility of defendant’s Request for Judicial Notice in order to remove the
2      confusion and prejudice to Coffelt.
3                                                         ARGUMENT
4             On September 6, 2019, defendants Andrew Anagnost, Pascal W. Di Fronzo, Autodesk, Inc.
5      filed a Request for Judicial Notice, Dkt. No. 30 (RJN A).
6             On September 16, 2019, defendants Sony Pictures Imageworks, Sony Corporation of
7      America, Larry Gritz, filed a Request for Judicial Notice, Dkt. No. 35-2 (RJN S).
8             Both RJN A and RJN S have caused confusion to Coffelt.
9             RJN A requests Judicial Notice of a statement directed to "nest" Dkt. No. 30, p. 7
10     (Exhibit 33). There is no evidence in the record of this action of what their statement directed to
11     "nest" is. There is no evidence in the record of this action of whether their statement directed to “nest”
12     is a "lay statement" or "technical statement". See Dkt. No. 30, p. 7.
13            Furthermore, there is no evidence in the record of this action of how their statement directed
14     to "nest" is relevant to this action. These deficiencies cause confusion because Coffelt must speculate
15     to form any response to defendant’s request for judicial notice of Exhibit 33.
16            Next, RJN A requests Judicial Notice of 2 documents (Exhibit 31, 32) which are alleged to be
17     “source code”. There is no evidence in the record of this action that those Exhibit 31, 32 are "source
18     code". There is no evidence in the record of this action of how these Exhibit 31, 32 are relevant to this
19     action. See Dkt. No. 30, p. 6. For these reasons, Coffelt must speculate in order to reply to defendant’s
20     request for judicial notice of Exhibits 31, 32.
21            Furthermore, defendants declaration Dkt. No. 29-1 contains testimony directed to Exhibit 31,
22     32, which is in violation of FRE 701(c). There is no evidence in the record of this case of counsel for
23     Autodesk is an expert qualified to testify on technical subject matter.
24            Next, Defendants have requested Judicial Notice of a previous case, Exhibits 16 through 35
25     Dkt. No. 30, p. 3-5, which, Judge Olguin found to be not related to this action. Most significant,
26     defendants make this request for judicial notice without any evidence in dispute of Judge Olguin’s
27     findings that the case is not related to this action. See Dkt. No. 17 . There is no evidence in the record
28     of this action of how Exhibits 16 through 35 are relevant to this action. Coffelt must speculate in

                            Coffelt -v- Anagnost et. al., Notice of Motion; and Motion for Evidentiary Hearing
                                                                                                                 3
     Case 8:19-cv-01351-JVS-DFM Document 36 Filed 09/19/19 Page 4 of 5 Page ID #:1353


1      order to reply to defendant’s request for judicial notice of Exhibits 16 through 35.
2             Next, defendants have requested judicial Notice of Coffelt's previous cases, Dkt. No. 30,
3      Exhibits 1 through 15, which are obviously not relevant to this action. There is no evidence in the
4      record of this action of how Exhibits 1 through 15 are relevant to this case. Coffelt must speculate in
5      order to reply to defendant’s request for judicial notice of Exhibits 1 through 15.
6             Defendant’s RJN S requests judicial notice of 4 United States patents Dkt. No. 35-2, p. 1
7      (Exhibits 1 through 4). There is no evidence in the record of this action of how these Exhibits 1
8      through 4 are relevant to this action. Coffelt must speculate in order to reply to defendant’s request for
9      judicial notice of these Exhibits 1 through 4.
10            Coffelt notified all defendants in this action of Coffelt’s confusion in the above identified
11     issues. Coffelt requested each defendant to file an amended Motion to Dismiss in order to remove this
12     confusion. See Exhibits A, B. Each defendant refused to file an amendment to their Motion to
13     Dismiss. The attached Exhibits A, B contain additional evidence supporting this request for an
14     Evidentiary Hearing should be granted.
15                                                       CONCLUSION
16            For the foregoing reasons, defendants RJN A has not particularly specified a basis for the
17     RJN A, which is a violation of Fed. R. Civ. P. 7(B).
18            For the foregoing reasons, defendants RJN S has not particularly specified a basis for the
19     RJN S, which is a violation of Fed. R. Civ. P. 7(B).
20            For the above reasons, defendants have caused prejudice to Coffelt because Coffelt can
21     not fairly reply to their Motions to Dismiss.
22            Coffelt is appearing pro se in this case. Based on defendants refusal to amend their Motions to
23     Dismiss, Coffelt believes any court order to Compel Defendants to amend their Motions to Dismiss is
24     futile. Coffelt’s believes an Evidentiary Hearing is the appropriate method to resolve these issues.
25            Coffelt is requesting an Evidentiary Hearing in order to determine admissibility of
26     Defendant’s Exhibits in their Requests for Judicial Notice Dkt. Nos. 30, 35-2. Coffelt is also
27     requesting an Evidentiary Hearing in order to remove the above identified confusion and prejudice
28     caused by the confusion.

                            Coffelt -v- Anagnost et. al., Notice of Motion; and Motion for Evidentiary Hearing
                                                                                                                 4
     Case 8:19-cv-01351-JVS-DFM Document 36 Filed 09/19/19 Page 5 of 5 Page ID #:1354


1                                                  REQUESTED RELIEF
2             For the above reasons, not exhaustive, Coffelt requests an Order for an Evidentiary Hearing
3      pursuant to 40 CFR § 78.14. Coffelt requests this court to determine admissibility of defendant’s
4      Request for Judicial Notice Dkt. No. 30 Exhibits 1 through 33. Coffelt requests this court to
5      determine admissibility of defendant’s Request for Judicial Notice Dkt. No. 35-2 Exhibits 1 through
6      4.
7             In the case the court grants this request for an Evidentiary Hearing, Coffelt requests the court
8      to extend the October 21, 2019 hearing on defendant Motion to Dismiss Dkt. No. 29 to 30 days after
9      the Evidentiary Hearing.
10            In the case the court grants this request for an Evidentiary Hearing, Coffelt requests the court
11     to extend the October 21, 2019 hearing on defendant Motion to Dismiss Dkt. No. 35 to 30 days after
12     the Evidentiary Hearing.
13            In the case the court denies this motion for an Evidentiary Hearing, Coffelt request the court
14     to order Coffelt to file an opposition to the Motions to Dismiss within 10 days after the denial of
15     this request for Evidentiary Hearing. Furthermore, Coffelt requests the court to extend the hearing
16     on defendant’s Motions to Dismiss, Dkt. No. 29, 35 to an earliest available date.
17

18

19

20     Date: September 19, 2019                                 By: /s/ Louis A. Coffelt, Jr.
21                                                                      (Plaintiff, Pro Se)
22

23

24

25

26

27

28


                            Coffelt -v- Anagnost et. al., Notice of Motion; and Motion for Evidentiary Hearing
                                                                                                                 5
